Citation Nr: 0510189	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  03-29 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to an initial evaluation in excess of 10 
percent for traumatic bulging disc, L5-S1.

3.  Entitlement to an initial compensable evaluation for 
tendinitis of the knees.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1998 to 
August 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Regional 
Office (RO) that granted service connection for the veteran's 
low back and bilateral knee disabilities, and assigned 
evaluations of 10 percent and noncompensable, respectively.  
In addition, the RO denied service connection for migraine 
headaches.  The veteran has disagreed with the assigned 
ratings and with the denial of service connection.

The issues of entitlement to service connection for migraine 
headaches and entitlement to an initial evaluation in excess 
of 10 percent for traumatic bulging disc, L5-S1 are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

1.  The veteran's chronic tendinitis of the knees is 
manifested by subjective complaints of pain and swelling, 
productive of restricted squatting, stair climbing and 
prolonged walking.


CONCLUSION OF LAW

An initial compensable evaluation for chronic tendinitis of 
the knees is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5024, 5260, 5261 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

If, in response to notice of its decision on a claim for 
which VA has already given section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  In the present case, the issue on appeal 
stems from a notice of disagreement with a rating decision 
which adjudicated entitlement to service connection for a 
bilateral knee disability.  As VCAA notice had been provided 
as to that issue, VA is not required to provide notice of the 
information and evidence necessary to substantiate the newly 
raised increased initial rating issue.  VAOPGCPREC 8-2003.




Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and VA and private medical 
records, to include the reports of VA examinations.  The 
appellant has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
appellant's statements and concludes that she has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to her 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background

The veteran was afforded a general medical examination by the 
VA in December 2001.  She reported that she had bilateral 
knee pain.  She stated that she cannot run because she 
develops swelling of the knee joints, particularly on the 
right side.  She related that she did not wear a knee brace.  
On examination of the knee joints, there was no evidence of 
swelling, and range of motion was from 0 to 140 degrees in 
each knee joint.  X-ray studies of the knees were normal.  
The pertinent impression was chronic tendinitis of both knee 
joints.

Private medical records dated in 2003 have been associated 
with the claims folder.  The veteran was seen in May 2003 for 
chronic knee pain.  She reported intermittent knee swelling 
and pain.  She denied popping or that her knees gave out.  An 
examination of the knees revealed no effusions.  The veteran 
had full passive range of motion, although she complained of 
some tightness with extreme flexion.  She had reproducible 
tenderness with patellar grind, bilaterally.  The anterior 
cruciate ligament, medial collateral ligament and lateral 
collateral ligaments were intact.  McMurray's test was 
negative, bilaterally.  The examiner noted that he reviewed 
old VA records that were significant for markedly elevated Q 
angle of both knees, consistent with patellofemoral pain 
syndrome.  It was noted in June 2003 that the veteran had a 
slow, guarded gait, reportedly due to knee pain.  Sensation 
and reflexes were intact in the lower extremities.  There was 
no apparent swelling or edema in the knees.  The veteran had 
full range of motion of the knees, but crepitus was noted 
with active extension.  She had substantial patellofemoral 
mobility with crepitus upon manually performing.  Joint 
stability of the knee felt normal.  The examiner noted that 
the veteran had limitation with any squatting activities or 
prolonged walking.  

A VA neurological examination was conducted in August 2003.  
It was noted that the veteran's chart was present for review.  
It was indicated that the veteran's pain in the knees was 
rated as 7-8/10, occurring all the time.  She related that 
she did not do any light household chores.  She said that 
sitting and driving for more than 20 minutes gave her knee 
pain.  She noted that she used elastic knee support braces 
when the pain was exacerbated.  She asserted that the flare-
ups in the knees occurred once a week.  She reported that she 
was attending classes 3/4 time, and had a full time job, 
working eight hours a day, five days a week.  

An examination revealed that the knees showed full extension 
and flexion.  Gait showed a normal swing and stance, and the 
veteran could step, climb, heel and toe walk and full squat 
without assistance.  There was no subluxation of the patella 
on orthopedic maneuvers.  They tracked midline on knee 
extension.  There was no edema noted at the knees.  Stress 
varus and valgus at the knees were intact.  There was mild 
crepitus at the patella on full extension.  Drawer and 
McMurray's tests were negative at the knees bilaterally.  The 
pertinent assessment was that the neurological and orthopedic 
examinations were non focal and the veteran was able to do 
all orthopedic maneuvers without assistance.  The examiner 
also noted that the veteran's pain syndrome had not limited 
her to functioning at a full time job or her choice of 
academic advancement.



Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Although the regulations do not give past medical reports 
precedence over current findings, the Board is to consider 
the veteran's medical history in determining the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Id; Powell v. West, 13 
Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for a bilateral knee 
disability, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

	B.  Tendinitis of the knees

Tenosynovitis will be rated on limitation of motion of 
affected parts, as arthritis, degenerative, except gout which 
will be rated under Diagnostic Code 5002.  Diagnostic Code 
5024.

A 10 percent rating may be assigned when flexion of the leg 
is limited to 45 degrees.  When flexion is limited to 60 
degrees, a noncompensable is assignable.  Diagnostic Code 
5260.

A 10 evaluation may be assigned when extension of the leg is 
limited to 10 degrees.  When extension is limited to 5 
degrees, a noncompensable evaluation may be assigned.  
Diagnostic Code 5261.

The veteran asserts that a higher rating is warranted for 
tendinitis of the knees.  The evidence supporting her claim 
consists primarily of her statements regarding the severity 
of her disability.  In contrast, the medical findings on 
examination consistently show no limitation of motion of the 
knees.  In this regard, the Board observes that the veteran 
had full range of motion at the time of the VA examination in 
December 2001, and there was no clinical evidence of swelling 
of the knees.  The Board acknowledges that private medical 
records show that the veteran had some tightness on extreme 
flexion in May 2003, but there was again full range of 
motion.  Crepitus was also reported in June 2003.  It is 
significant to point out that on the most recent VA 
examination, conducted in August 2003, the veteran, despite 
her complaints of bilateral knee pain, again had full range 
of motion.  Her gait was unimpaired.  There is no clinical 
evidence of any instability of the knees. The Board observes 
that the veteran was noted to be working on a full-time 
basis, as well as attending school 3/4 time.  

The Board has also considered whether factors including 
functional impairment due to pain as addressed under 
38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher 
rating.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and 
DeLuca v. Brown, 8, Vet. App. 202 (1995).  However, even with 
resolution of doubt in the veteran's favor, the competent 
clinical evidence of record fails to demonstrate the presence 
of functional impairment due to pain or weakness in the knees 
comparable to the criteria for a compensable rating under 
either Diagnostic Code 5260 or 5261.  While a private medical 
examiner found that the veteran's complaint of pain 
restricted stair climbing, squatting, and prolonged walking, 
there was no demonstration of muscle atrophy, or other 
objective indication of pain, so as to warrant a higher 
rating.  Therefore, a higher rating is not warranted under 
these provisions.

In the opinion of the Board, the medical findings on 
examination do not support the veteran's claim for an 
increased rating.  The Board concludes that the preponderance 
of the evidence is against the claim for an increased rating 
for tendinitis of the knees.  


ORDER

An initial compensable evaluation for chronic tendinitis of 
the knees is denied.


REMAND

The veteran asserts that service connection is warranted for 
migraine headaches.  The service medical records disclose 
that the veteran was seen on a number of occasions for 
complaints involving headaches.  It was indicated in November 
1999 that she had atypical migraine.  She was again seen for 
headaches the following month and related that her headache 
began at the age of 10.  The impression was that the veteran 
had a chronic daily headache (transformed migraine) secondary 
to analgesic overuse.  The examiner indicated that the 
veteran's back pain might be exacerbating the headache.  The 
veteran has continued to complain of headaches following her 
discharge from service.  Following a VA neurological 
examination in August 2003, the pertinent assessment was 
migraine disorder, with familial tendencies.  

Private medical records disclose that the veteran was seen in 
a private facility in April 2003.  It was reported that she 
had been treated by Dr. Zielinski and also evaluated by a 
neurologist, apparently for her headaches.  There is no 
indication in the record that the RO attempted to obtain 
these records.  

The veteran also argues that a higher rating should be 
assigned for her service-connected low back disability.  The 
Board notes that the criteria for evaluating disabilities of 
the spine have been revised on two occasions during the 
course of the veteran's appeal.  Although the statement of 
the case issued in September 2003 considered the regulation 
that became effective on September 23, 2002, there is no 
indication in the record that the veteran was notified of the 
change in the regulation that became effective on September 
26, 2003, or that the RO adjudicated the claim and considered 
the most recent amendment.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that she furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom she has 
received treatment for migraines since 
her discharge from service.  She should 
specifically be requested to furnish this 
information for Dr. Zielinski.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, and which have not already been 
associated with the claims folder.

2.  The veteran should then be afforded a 
VA neurological examination to determine 
the nature and etiology of her headaches.  
The examiner is requested to furnish an 
opinion concerning whether it is at least 
as likely as not that the veteran's 
headaches are related to service, to 
include whether the headaches are 
aggravated by her service-connected low 
back disability.  The rationale for any 
opinion expressed should be set forth.  
All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

3.  The RO should readjudicate the issues 
on appeal.  Relative to the claim for an 
increased rating for her service-
connected low back disability, the RO 
should consider the revised criteria for 
rating disabilities of the spine 
effective September 26, 2003.  
Thereafter, if either determination 
remains adverse, the veteran and her 
representative should be provided a 
supplemental statement of the case and be 
afforded a reasonable period of time in 
which to respond.  The supplemental 
statement of the case should include all 
pertinent Diagnostic Codes for rating the 
low back disability at issue, to include 
the amendment that became effective 
September 26, 2003, as well as a summary 
of all pertinent evidence submitted since 
the statement of the case issued in 
September 2003.  The case should then be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL `
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


